DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 17/236,601, filed on 4/21/2021 in which claims 1-50 are presented for examination.
The examiner notes that Abstract does not include any legal phraseology and is less than 15 lines.
The examiner notes that the Specification does not include any URL link(s) and any trademarks requiring capitalization.
	The examiner considers the storge circuity and the control circuitry of the system as hardware components in claim 11. Claim 11 and its dependent claims 12-20 meets the requirement of 35 USC section 101. The examiner notes that storage medium  in claim 41 is a non-transitory computer-readable medium excluding signal per se and thus meets the requirement of 35 USC section 101.
Status of Claims
Claims 1-50 are pending, of which claims 1, 11, 21, 31, and 41 are in independent form.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The examiner notes that the “means for” in claims 21-30 corresponds to the “control circuitry” in claims 11-20. The control circuitry is described in the instant application paragraphs [0100]-[0103] and Fig. 3 Processing Circuitry 306.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-50 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-22 of US Patent No. 10,438,009.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the instant application would have been obvious to one of ordinary skill in the art in light of the disclosure of each application or patent listed above and because both applications disclose method, and system for modifying access to media content.
Claims 1-50 of instant application includes almost identical or similar limitations as claims 1-22 of US Patent No. 10,438,009.
Claim 1 of US Patent No. 10,438,009 are similar to the limitations of claims 1, 31, and 41 of instant application.
Limitations of claims 2, 32, and 42 of instant application are similar to those of claim 2 of US Patent 10,438,009.
Limitations of claims 3, 33, and 43 of instant application are similar to those of claim 3 of US Patent 10,438,009.
Limitations of claims 4, 34, and 44 of instant application are similar to those of claim 4 of US Patent 10,438,009.
Limitations of claims 5, 35, and 45 of instant application are similar to those of claim 5 of US Patent 10,438,009.
Limitations of claims 6, 36, and 46 of instant application are similar to those of claim 6 of US Patent 10,438,009.
Limitations of claims 7, 37, and 47 of instant application are similar to those of claim 7 of US Patent 10,438,009.
Limitations of claims 8, 38, and 48 of instant application are similar to those of claim 8 of US Patent 10,438,009.
Limitations of claims 9, 39, and 49 of instant application are similar to those of claim 9 of US Patent 10,438,009.
Limitations of claims 10, 40, and 50 of instant application are similar to those of claim 10 of US Patent 10,438,009.
Claim 11 of US Patent No. 10,438,009 are similar to the limitations of claims 11, and 21 of instant application.
Limitations of claims 12, and 22 of instant application are similar to those of claim 12 of US Patent 10,438,009.
Limitations of claims 13 and 23 of instant application are similar to those of claim 13 of US Patent 10,438,009.
Limitations of claims 14, and 24 of instant application are similar to those of claim 14 of US Patent 10,438,009.
Limitations of claims 15, and 25 of instant application are similar to those of claim 15 of US Patent 10,438,009.
Limitations of claims 16, and 26 of instant application are similar to those of claim 16 of US Patent 10,438,009.
Limitations of claims 17, and 27 of instant application are similar to those of claim 17 of US Patent 10,438,009.
Limitations of claims 18, and 28 of instant application are similar to those of claim 18 of US Patent 10,438,009.
Limitations of claims 19, and 29 of instant application are similar to those of claim 19 of US Patent 10,438,009.
Limitations of claims 20, and 29 of instant application are similar to those of claim 20 of US Patent 10,438,009.
Allowable Subject Matter
Claims 1-50 would be allowable if rewritten or amended to overcome the rejection(s) under the non-statutory obviousness-type double patenting rejection set forth in this Office action or if terminal disclaimer(s) is/are filed.
The examiner notes that Imanish (US 2008/0320558 A1) in general teaches obtaining location information of the user from location server and determining and applying content access rules based on the obtained location information. 
Mountain (US 2016/0029085 A1) discloses determining location information from textual communication information.
Steiner et al. (US 9,262,596 B1) teaches determining whether first time is within a time frame that is based on second time, where the time frame is indicative of an electronic device being present at or around a geographic location at the second time at-which a media content is captured. The media content is provided to the electronic device based on the first time that is determined to be within the time frame and whether a user identifier that is associated with a request is a member of a user defined or generated social networking group through a network interface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497